Citation Nr: 0302773	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  99-05 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
schizophrenia.

(The issue of whether there was clear and unmistakable error 
(CUE) in an April 1979 rating decision granting a 
noncompensable evaluation for schizophrenia will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claims on appeal.  A hearing was 
held before the undersigned Member of the Board sitting in 
Columbia, South Carolina, in March 2001.  A transcript of the 
hearing testimony has been associated with the claims file.  
In August 2001, the claims were remanded for further 
development and are now ready for appellate review.

The Board is undertaking additional development on the issue 
of whether there was CUE in an April 1979 rating decision 
granting a noncompensable evaluation for schizophrenia 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's current complaints of seizures, difficulty 
walking, memory loss, and speech difficulties, are shown to 
be related to the nonservice-connected residuals of a head 
injury, and not service-connected schizophrenia.  

3.  The veteran's schizophrenia is not shown to be productive 
of more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 30 
percent for schizophrenia have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Codes 
(DCs) 9204, 9440 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1998, the veteran filed a claim for his "service 
connected seizure disorder," which the RO denied on a new 
and material basis as his seizure disorder was not service 
connected.  Thereafter, the RO considered his correspondence 
a claim for an increased rating for his service-connected 
schizophrenia, which was increased to 30 percent by rating 
decision dated in December 1998 and made effective to May 
1998.  He disagreed with the evaluation and asserted that a 
higher rating was warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  However, 
the Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2002). 

The RO has rated the veteran's schizophrenia under DC 9203.  
Under the current psychiatric regulations, a 10 percent 
evaluation may be assigned for schizophrenia with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
A 30 percent evaluation will be assigned with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation will be assigned for schizophrenia 
which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Based on the evidence below, the Board finds that a higher 
disability rating is not in order at this time.  First, a 
November 1998 VA mental disorders examination report supports 
a 30 percent evaluation, but no more.  Specifically, at that 
time, the veteran noted that he was diagnosed with 
schizophrenia in 1978; however, he reported that he was 
severely mugged in 1980, several months after service 
separation.  Complaints included seizures, an inability to 
stand, sit, or walk for any length of time, difficulty with 
talking, and memory problems.  He could not recall having any 
psychiatric treatment since 1983 and was on no psychotropic 
medications.  He denied auditory or visual hallucinations but 
indicted that he had to keep track of things all the time, 
and kept his eyes open to watch out for people doing crazy 
things.  He reflected that he did not trust anyone and had no 
friends.  He described his mood as "pretty good" and stated 
that he was not depressed.  He denied homicidal or suicidal 
ideations and was not seeing a psychiatrist.  He told the 
examiner that the police officer who found him after the 
mugging had to put parts of his brain, eyes, and teeth in a 
bag and take it to the hospital with him.

While a mental status examination revealed a flattened 
affect, he was alert, oriented, and cooperative, and mood was 
described as "pretty good."  Moreover, thought processes 
were slowed but goal directed, thought content was devoid of 
auditory or visual hallucinations, but there was some 
paranoia about others and odd thinking.  There was no 
indication of panic attacks more than once a week, difficulty 
in understanding complex commands, or impaired abstract 
thinking warranting a higher evaluation as evidenced by his 
memory was reported as fair, and he was able to concentrate 
well enough to spell a word backward and interpret a proverb.  
In addition, intelligence was average and he had partial 
insight into his current condition.  The final diagnoses 
included chronic residual schizophrenia and his global 
assessment of functioning (GAF) was reported at 61, 
indicating "some mild" psychiatric symptomatology.

While the examiner concluded that the veteran was showing 
symptoms of odd thinking and behavior that would be 
associated with schizophrenia, he admitted that it was a 
difficult picture to clinically diagnosed given the veteran's 
head trauma and subsequent seizure disorder.  The examiner 
estimated the veteran's level of disability to be in the 
"definite" range.  

In March 2001, the veteran testified before the undersigned 
Member of the Board sitting at Columbia, South Carolina.  The 
veteran reported that he was being treated for epilepsy.  He 
reported that he no longer sought psychiatric treatment 
because of past unpleasant experiences.  He described his 
daily routine and problems he dealt with, including 
difficulty keeping focused and suspiciousness of other 
people.  He stated that he had not been employed since his 
release from service and that he was in receipt of benefits 
from the Social Security Administration (SSA).

The Board finds the evidence outlined above, including 
examination findings that the veteran was oriented and alert, 
with fair memory, goal directed thought processes, fair 
concentration, and average intelligence, and the absence of 
auditory or visual hallucinations, or frank psychosis, and a 
GAF of 61 supports a 30 percent rating but no more, even 
considering his reported symptoms of odd thinking and 
paranoia.

The Board also places high probative value on the evidence 
showing that the veteran was not on any psychotropic 
medications and was under no regular psychiatric care and 
finds it consistent with a 30 percent rating, but no more.  
Finally, while not specifically considered by the RO or the 
Board, it is noted that a 30 percent rating is consistent 
with the criteria under the pre-amendment regulations for a 
"definite" impairment of social and industrial adaptability 
as evidenced by the VA examiner's estimation of the veteran's 
"level of disability from a mental disorder to be in the 
'definite' range . . . ."  Therefore, the Board concludes 
that the November 1998 VA examination report supports a 30 
percent rating for schizophrenia, but no more.

Next, while on appeal, the Board remanded the claim in August 
2001 to obtain records from the SSA and because it was not 
clear which of the veteran's symptoms were reasonably 
attributable to his service-connected psychiatric disorder 
and which were due to his nonservice-connected head injury 
residuals.  In a February 2002 VA examination, he reported 
that he did not feel he had any disabilities apart from the 
impairments caused by his head injury.  A mental status 
examination reflected that his grooming was good, he made 
good eye contact, was alert and oriented, affect was labile, 
he tended to become excited talking about things, speech was 
elevated in rate but normal in volume, he had an awareness of 
current events, and showed signs of irritability, but was 
without hallucinations, paranoia, delusions, obsessions, or a 
formal thought disorder.  The diagnoses included cognitive 
disorder, and status post traumatic brain injury and seizure 
disorder due to traumatic brain injury.  The GAF was reported 
at 45.

The examiner opined that the mental status examination did 
not reveal that the veteran exhibited signs of schizophrenia 
or even the residuals of schizophrenia.  The examiner 
believed that further psychological testing would not yield a 
specific psychiatric disability that was independent of the 
veteran's head injury.  He rated the level of impairment in 
the severe range due to a cognitive disorder.  He noted that 
the reports of odd thinking and paranoia were not evident and 
concluded that the veteran was not competent to manage funds 
in his own best interest due to his cognitive disorder and 
impaired judgment.  

In this case, the Board places significant probative weight 
on this most current VA examiner's opinion that the veteran's 
symptoms, including complaints of stuttering, speech 
difficulties, troubles with activities such as dressing and 
walking, irritability, and nightmares about the assault, were 
the result of his nonservice-connected disabilities and that 
there was no evidence of schizophrenia or the residuals of 
schizophrenia.  Because his current symptoms were found to be 
not related to his service-connected disability, there is no 
basis for a higher rating based on the February 2002 VA 
examination.

The Board has reviewed the SSA records, which includes VA 
outpatient treatment records, and finds no basis for a higher 
rating at this time.  While the veteran has sought medical 
treatment for a variety of complaints, including right 
shoulder and back pain, alcohol abuse, seizure disorder, 
paralysis of the right side, and multiple medical problems 
associated with a head injury, there is no evidence of 
symptoms consistent with a higher psychiatric rating such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, memory impairment, impaired 
judgment, impaired abstract thinking, and disturbances of 
motivation and mood.  Of note, outpatient treatment records 
show that the veteran was able to participate in his care, 
was provided with wellness counseling (smoking cessation, 
etc.), which he understood and accepted, and was able to 
articulate his various medical needs.  While it is apparent 
that he has difficulty in establishing and maintaining 
effective work and social relationships, the evidence 
indicates that his condition is due to his nonservice-
connected head injury residuals and not to a service-
connected schizophrenic disability.

Finally, in denying the veteran's claim for an increased 
rating, the Board has considered the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law also eliminated the concept 
of well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the date 
of enactment but not yet final as of that date.  See 38 
U.S.C.A. § 5103A (West 2002).  Additionally, in August 2001, 
VA issued regulations implementing the provisions of VCAA 
"to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  In this case, VA's duties 
have been fulfilled to the extent possible with regard to 
this issue.  

First, VA must now notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board, 
in the remand of August 2001, directed the RO to ensure that 
all notification and development action required by the VCAA 
was completed.  The RO also notified the veteran by letter 
dated in January 2002 that he needed to submit evidence in 
support of his claim, such as private medical records, VA 
records, and evidence of being placed on the permanent 
disability retired list, and that VA would assist him in 
obtaining those records.  In April 2002, he responded that he 
had no more evidence to submit.  Additionally, by virtue of 
the information contained in the December 1998 rating 
decision, the March 1999 statement of the case, and the April 
2002 supplemental statement of the case issued during the 
pendency of the appeal, the veteran and his representative 
were told that there was no evidence showing that he was 
entitled to a higher rating.  Specific evidence, including 
offering the veteran an opportunity to report any recent 
treatment, was requested in the August 2001 remand.

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  To that end, it appears that all medical records 
identified by the veteran have been associated with the 
claims file.  Moreover, Social Security Administration (SSA) 
records were requested in the Board's August 2001 remand and 
associated with the claims file in February 2002.  At the 
hearing before the Board, he testified that his only medical 
care was obtained at VA facilities, which appears to be 
included as part and parcel of the SSA records.  In addition, 
the veteran underwent a recent VA examination specifically to 
address the issue on appeal.  Further, as noted above, he 
asked and was provided with an opportunity to present 
testimony before the Board in March 2001.

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for entitlement to an evaluation in excess of 30 
percent for schizophrenia is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

